Case o-Lly-/fofs-reg Vocl4 Filedleifiy Entered t4/1//ly Looras

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

In Re

Chapter 11
Case No.8-19-77579-reg

REGENSBURG HOLDING CORP.

Debtor

 

x

OBJECTION TO MOTION OF HARRISON VICKERS & WATERMAN LLC

JEFFREY ARLEN SPINNER, an attorney duly admitted to practice law before the Courts of the
State of New York and the United States District Court for the Eastern District of New York
affirms as follows, under penalty of perjury:

1.

| am the attorney of record for the Debtor REGENSBURG HOLDING CORP. in this Chapter
11 proceeding and | submit this Affirmation in opposition to the Movant’s application.

| make this Affirmation based solely upon my review of documentation provided to me
by the Debtor’s principal officer Charles R. Regensburg Jr., my review of publicly filed
documents in this case as well as discussions had with Mr. Regensburg and others who
possess actual knowledge of the facts and circumstances. Any statements made herein
that are believed to be true but are not based upon my actual knowledge are set forth as
based upon my information and belief.

Since the filing of this Petition, | have experienced a great deal of difficulty in meeting
with the Debtor’s principal officer due to myriad and unforeseen factors, primary
amongst them both that Mr. Regensburg was recently the victim of a very serious
automobile accident and that Mr. Regensburg is engaged as a caregiver for an immediate
family member who is presently afflicted with end stage cancer and is very near the end
of her natural life.

Mr. Regensburg has stated that the Debtor intends to files its Schedules, a Plan of
Reorganization and all other required documentation as soon as possible.

Prior to the filing of the present petition for relief, the Debtor had applied for private
equity refinancing in order to fully repay all of its secured creditors. Upon information
and belief, the Debtor’s refinance application is pending with KP Visions Ltd. and KPMT
Funding, located at 1 Old Country Road in Carle Place, New York. The Debtor has been
led to understand that a Letter of Intent will be forthcoming shortly, following a review
of an appraisal report which is dated December 16, 2019 (see Paragraph 9, below).

 
10.

11.

Case o-Lly-/fofs-reg Vocl4 Filedleifiy Entered t4/1//ly Looras

This Chapter 11 proceeding is a single asset real estate filing which concerns a parce! of
commercial real property commonly known as 251 Majors Path, Southampton, New
York. The Debtor’s primary objective in filing for relief was to obtain sufficient time in
which to conclude the pending refinance transaction, which upon consummation will
fully inure to the benefit of both the Debtor and its creditors.

According to Mr. Regensburg, the Debtor verily believes that the Movant is engaged in a
wrongful, deliberate and systematic campaign to obtain title to the Property at any cost.
The Movant has engaged in numerous affirmative acts that can only be seen as intended
to thwart, impede, impair and defeat the Debtor’s ability to refinance the Property and
pay its creditors in full.

Severa! months ago, Mr. Regensburg was pressured by Mr. Giordano to remit the sum of
5 13,000.00 to the Movant both to cover the cost of an appraisal and as a condition of
stopping a prior foreclosure sale by the Movant. Mr. Regensburg promptly wired funds
in that amount to the Movant, even though the cost of a commercial appraisal was
typically less than $ 5,000.00. According to Mr. Regensburg, neither he nor the Debtor

‘were ever provided with an actual copy of such an appraisal.

Even more distressing, the Movant wrongfully, maliciously, willfully and deliberately
interfered with a prior pending refinance application and, through its unlawful efforts,
succeeded in persuading the prospective lender to decline the Debtor’s refinance
application. In May of 2019, a loan application was made to 5 Arch Funding Corp.
through Joon Chun, a loan broker. Mr. Regensburg received and accepted a Letter of
Intent from 5 Arch. Thereafter, Mr. Regensburg was advised by Mr. Chun that 5 Arch
would not extend the joan because Mr. Giordano had contacted them, stating that the
appraisal referred to above showed that the Debtor’s real property “was worth no more
than 2 million” or words to that effect. Two days after Mr. Regensburg confronted Mr.
Giordano regarding this incident, an unknown man purporting to be an appraiser burst
into the Debtor’s premises, quickly snapped several photographs and hurriedly departed.

The proverbial “11 Hour” filing herein, which the Debtor authorized in good faith, was
occasioned solely as a result of the Movant’s deliberate, obstinate and persistent refusal
to cooperate in effectuating the refinance transaction, both by affording the Debtor a
short period of additional time in which to consummate the refinance transaction and by
impeding the Debtor’s efforts. As stated earlier, a refinance of the Debtor’s real property
would result in full repayment to the Debtor’s secured creditors.

In connection with the most recent proposed refinance transaction, an arm’s length
appraisal of the property was prepared by Elite Commercial Property Appraisals on
December 16, 2019 which values the Property at $ 2,850,000.00. This appraisal was
commissioned by the prospective lender and not by Mr. Regensburg or the Debtor. A
copy of that appraisal is annexed to this Affirmation as Exhibit A.

 

 

 
Case o-Lly-/fofs-reg Vocl4 Filedleifiy Entered t4/1//ly Looras

12. Based upon the conflicting information that was provided to the Debtor by the Movant
over the preceding year, the Debtor, in good faith, scheduled the secured interest herein
of Harrison Vickers & Waterman LLC, the first mortgagee, at $ 1,250,000.00. Based upon
the sworn Affidavit of its President, James Giordano, which is dated November 22, 2019,
this secured creditor asserts that its claim is “...approximately $ 1,050,000.00.” [see
Giordano Affidavit, paragraph 27]. Thus, the Debtor, in good faith, has over-valued the
claim by approximately $ 200,000.00.

13. The Debtor’s good faith reason for over-valuation of this claim has its basis within the
contents of an e-mail that was sent by James Giordano of Harrison Vickers & Waterman
LLC to KP Visions on January 19, 2019 at 12:38 p.m. This e-mail was in response to a
request for a payoff amount together with some negotiation thereon. Mr. Giordano
Stated, in pertinent part, that “ did an off the cuff accounting of what our accrued claim
should be presently including all the expense we have incurred. This number is around
§1,1250,000 f{sic].” This “payoff” amount from over eleven months ago, when
juxtaposed with Mr. Giordano’s sworn statement that the present payoff is
“approximately $1,050,000.00” and when viewed in light of the Movant’s affirmative
acts in interfering with the Debtor’s efforts to refinance certainly casts rather serious
doubt upon both the credibility and the motivation of the Movant herein.

14. There is a second mortgage lien against the Property, held by World Business Lenders,
with an approximate balance due of $ 500,000.00. This creditor has been fully
cooperative with the Debtor with respect to the Debtor’s prospective refinance.

15. Finally, there is a judgment lien, which is subordinate to the two mortgage liens, in favor
of Swezey Fuel Co., Inc. which was originally docketed in the amount of $ 722,000.00.
The Debtor has been making periodic payments thereon and there is a remaining balance
due of approximately $ 390,000.00. This secured creditor too has been fully cooperative
with the Debtor with respect to the Debtor’s prospective refinance.

16. Taken together, the aggregate balance due upon the liens that encumber the Property
total approximately $ 1,940,000.00, which leaves a substantial equity of redemption in
the Property of approximately $ 910,000.00.

17. Itis clear from the foregoing that the Debtor possesses substantial equity of redemption
in the Property, weil above and in excess of the liens that are extant. This equity of
redemption constitutes adequate protection for all of the secured creditors as that term
is contemplated by 11 USC § 361. ,

18. Upon consummation of the proposed refinance transaction with the resulting payment
in full to the creditors of the Debtor, the objective of the filing would be fulfilled and the
Debtor herein would apply to this Court for dismissal of the Petition.

 

 
Case o-Lly-/fofs-reg Vocl4 Filedleifiy Entered t4/1//ly Looras

19. Should this Court grant the Movant’s application, the Debtor will permanently and
needlessly lose a valuable asset and only one of its debts will be satisfied. Moreover,
such an action would, in effect, reward the Movant’s wrongful conduct. This would be

severely inequitable and would work an unduly harsh result upon the Debtor and its
remaining creditors.

20. In conciusion, the Debtor has filed this Petition in good faith, there is substantial equity
of redemption in the Debtor’s sole asset, all of the creditors of the Debtor are adequately
protected and the motion should be denied in its entirety.

Dated: December 17, 2019 ul rub.
Melville, New York

iF REY ARLE SPINNER, F . (JS2178)
Ff rney For SPIN

35 Pinelawn Road |

Suite 106E

Melville, New York 11747-3100
Tel.(203) 570-6676

E Mail: reticc@gmail.com

 
